Exhibit 10.10

PROMISSORY NOTE

 

 

 

$1,900,000

Date:

February 23, 2009

 

 

New York, New York

          FOR VALUE RECEIVED, the undersigned, a Nevada corporation having an
address set forth below its signature herein (“Borrower”), hereby promises to
pay to the order of IU INVESTMENTS, LLC (“Lender”) at it address listed on the
signature page hereto, the principal amount set forth above plus interest
thereon from the date hereof, in U.S. Dollars in immediately available funds.

          SUBSCRIPTION AGREEMENT. This Note has been executed and delivered
pursuant to the Subscription Agreement dated as of February 23, 2009 by and
among the Borrower and the Lender (the “Subscription Agreement”).

          INTEREST. Principal of this Note shall bear interest until payment in
full at the rate of 16% per annum until payment in full of the principal sum of
this Note. Interest shall be computed on the basis of a three hundred sixty-five
(365) day year and actual days elapsed. (i) Accrued interest is due and payable
on March 23, 2009 on the entire outstanding principle amount and, subsequently,
(ii) accrued interest is due and payable on each date that any principal amount
is due and payable, as set forth on Schedule A hereto, on only the principal
amount being repaid on such date.

          PAYMENTS. Payments shall be made in accordance with Schedule A hereto.
If any amount becomes due and payable hereunder on a Saturday, Sunday or public
or other banking holiday under the law of the State of New York, with respect to
such amount the payment date shall be extended to the next succeeding business
day, and interest shall be payable thereon at the rate herein specified during
such extension.

          PRINCIPAL; MATURITY DATE. All outstanding principal and accrued and
unpaid interest shall become due and payable on the date of the earliest of (i)
April 15, 2010 and (ii) the acceleration of the maturity of the amounts due
hereunder upon an Event of Default (as herein defined) in accordance with the
provisions of this Note.

          PREPAYMENT. Borrower may prepay this Note in full or in part at any
time without penalty. All payments shall be applied by Lender as follows: first,
to the payment of all accrued but unpaid fees, costs, or expenses under this
Note; second, to the payment of interest on the amount of principal being
repaid; third, to the repayment of principal under this Note; and fourth, the
balance, if any, to Borrower or to whomsoever may be entitled to such amounts as
determined by Lender in its reasonable discretion.

          SECURITY. The obligations of the Borrower hereunder will be secured by
a continuing security interest in certain assets of the Borrower and its
subsidiaries pursuant to the terms of the pledge and security agreements to be
dated as of the date of the stock purchase agreement by and among the Borrower,
Woodland Holdings Corp., Ned Timmer and HCC Foundation (the “Stock Purchase
Agreement”).

          EVENTS OF DEFAULT; REMEDIES. The occurrence of any of the following
events (each, an “Event of Default”) shall, at the option of the Lender, make
all sums of interest and principal of

--------------------------------------------------------------------------------



this Note immediately due and payable without notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor, or other
notices or demands of any kind or character:

 

 

 

 

(a)

default in the payment when due of interest or principal;

 

 

 

 

(b)

nonpayment by the Borrower of any debt when due;

 

 

 

 

(c)

insolvency, general assignment for the benefit of creditors, filing of any
petition in bankruptcy or for relief under the provisions of the Bankruptcy
Code, or any other laws or laws for the relief of or relating to debtors, of,
by, or against the Borrower of the indebtedness evidenced by this Note, or any
endorser of this Note;

 

 

 

 

(d)

appointment of a receiver or trustee to take possession of any property of the
Borrower, surety or guarantor of the indebtedness evidenced by this Note; and

 

 

 

 

(e)

attachment of an involuntary lien or liens, of any kind or character, to the
assets or property of the Borrower, surety or guarantor of the indebtedness
evidenced by this Note.

          Upon the occurrence of an Event of Default and such Event of Default
shall continue unremedied for a period of 30 days after notice to the Borrower,
the Lender may, in addition to all other remedies, (i) take any action granted
to it under the proxies executed by certain shareholders of the Borrower and
delivered to the Lender on the date hereof and (ii) at its option, appoint one
member to the Board of Directors of the Borrower.

          WAIVERS. Borrower waives demand and presentment for payment, notice of
non-payment or dishonor, notice of protest and protest of this Note and any
other notice required to be given by applicable law and agrees that its
liability hereunder shall not be affected by any renewals, amendments or
modifications of this Note, or extensions of the time of payment of all or any
part of the amount owing hereunder at any time or times.

          EXPENSES; ATTORNEYS’ FEES. Borrower agrees to pay any and all court
costs incurred by Lender in a legal action based on an Event of Default.
Borrower agrees to pay, to the extent allowed by law, reasonable attorneys’
fees, costs and expenses paid or incurred by Lender in connection with the
collection or enforcement of this Note, including but not limited to reasonable
attorneys’ fees, court costs, and costs incurred in connection with any
bankruptcy proceedings, whether or not suit is filed. Borrower agrees to pay in
full all amounts due under this Note without setoff, counterclaim, or any
deduction whatsoever.

          MISCELLANEOUS. No provision of this Note shall be waived, modified or
limited except by a written agreement signed by Lender and Borrower. The
unenforceability of any provision of this Note shall not affect the
enforceability or validity of any other provision hereof. No delay or omission
on the part of Lender in exercising any rights hereunder shall operate as a
waiver of such right or of any other right under this Note. This Note shall be
binding upon the Borrower and its successors and assigns and shall inure to the
benefit of the Lender and its successors and assigns. Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all indebted­ness at any time owing by the
Lender to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this Note
held by the Lender, irrespective of whether or not the Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under the

2

--------------------------------------------------------------------------------



preceding sentence are in addition to other rights and remedies (including other
rights of setoff) which the Lender may have.

          GOVERNING LAW; JURISDICTION. This Note shall be governed by the laws
of the State of New York. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE STATE OF TEXAS AND CONSENTS TO
THE PLACING OF VENUE IN DALLAS COUNTY OR OTHER COUNTY PERMITTED BY LAW, AND TO
THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE LITIGATED IN OR BY
SUCH COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AGREES NOT TO
SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT
BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO
GRANT AN ENFORCEMENT OF SUCH JUDGMENT. NOTHING HEREIN SHALL AFFECT ANY RIGHT
THAT THE PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS NOTE IN THE COURTS OF ANY OTHER JURISDICTION. EXCEPT AS PROHIBITED BY
LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT.

          VENUE. The undersigned consents to the nonexclusive jurisdiction and
venue of the state or federal courts located in the City of New York.

          TRIAL BY JURY. The undersigned hereby waives any right to a trial by
jury in any action or proceeding arising out of or in connection with this Note,
or any other claim or dispute between the undersigned and the Lender.

          ESCROW. The proceeds of the principal amount hereunder shall be held
in escrow pending the execution and delivery of the Stock Purchase Agreement and
the consummation of the transactions thereunder. In the event that the Stock
Purchase Agreement shall not be executed and delivered and the transactions
thereunder not consummated, the proceeds shall be promptly returned to the
Lender.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have duly executed this Note
the day and year first above written.

 

 

 

 

 

CORNERWORLD CORPORATION

 

 

 

By

/s/ Scott Beck

 

 

 

 

 

Name: 

Scott Beck

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

Address:
12222 Merit Drive
Suite 120
Dallas, Texas 75251

[Signatures continued on next page]

Signature page to Cornerworld/IU Investments Promissory Note

--------------------------------------------------------------------------------



 

IU INVESTMENTS, LLC, by its Sole Manager

 

 

 

 

 

 

 

By

/s/ Doug Levy

 

 

 

 

 

Name: 

Doug Levy

 

 

Title:

Sole Manager

 

 

 

 

 

Address:
c/o Internet University, Inc
Attn: Doug Levy
12404 Park Central Drive, Suite 400
Dallas, TX 75251

Signature page to Cornerworld/IU Investments Promissory Note

--------------------------------------------------------------------------------



Schedule A

 

 

 

 

 

 

Scheduled Payment Date

 

 

Amount

 

 

 

 

 

 

April 15, 2009

 

$

145,000

 

May 15, 2009

 

$

145,000

 

June 15, 2009

 

$

145,000

 

July 15, 2009

 

$

145,000

 

August 15, 2009

 

$

145,000

 

September 15, 2009

 

$

145,000

 

October 15, 2009

 

$

145,000

 

November 15, 2009

 

$

145,000

 

December 15, 2009

 

$

145,000

 

January 15, 2010

 

$

145,000

 

February 15, 2010

 

$

145,000

 

March 15, 2010

 

$

305,000

 


--------------------------------------------------------------------------------